 

Exhibit 10.24

 

April 2, 2018

 

Tom Barton

via e-mail

Re: Amended and Restated Employment Offer

Dear Tom:

We are pleased to offer you the position of Chief Executive Officer (“CEO”) of
Tintri, Inc. (the “Company”) in which you will perform the duties customarily
associated with this position and such other duties as may be assigned by the
Company’s Board of Directors (the “Board”).  This letter amends and restates the
letter agreement signed by you and the Company on March 11, 2018 (the “Original
Letter”).

You will be based out of our offices in Mountain View, California and will be
reporting to the Board. As the Company’s CEO, you will be expected to perform
your duties faithfully and to the best of your ability and to devote your full
business efforts and time to the Company.  In addition, you will not be
permitted to actively engage in any other employment, occupation, consulting, or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, or engage
in any other activities that conflict with your obligations to the Company, in
either case, without the prior approval of the Board.

In addition, upon the date you begin your employment with the Company as CEO
(the “Start Date”), you will be appointed to the Board, and will be nominated
for election and re-election to the Board continuously while you remain in the
CEO role, subject to any required stockholder approval. If your employment with
the Company as CEO terminates for any reason, you will resign from all director
and officer positions with the Company.

The terms of your compensation and benefits will be as follows:

 

1.Base Salary: Your annual base salary will be $400,000, less applicable
withholdings and deductions, and paid periodically in accordance with the
Company’s normal payroll practices.  Your annual base salary will be subject to
review, and adjustments may be made based upon the Company’s normal performance
review practices.

 

--------------------------------------------------------------------------------

 

2.Target Bonus: You will be eligible to earn an annual bonus of $250,000 at
target (the “Target Bonus”), based on achieving the performance objectives
determined by the Board or its authorized committee (in either case, the
“Committee”).  Any Target Bonus, or any portion thereof, will be paid, less
applicable withholdings and deductions, as soon as practicable after the
Committee determines that it has been achieved, but in no event will any Target
Bonus be paid after the 15th day of the 3rd month following the end of the
Company’s taxable year in which such bonus is earned. Your Target Bonus
opportunity will be subject to review, and adjustments may be made based upon
the Company’s normal performance review practices.

3.Benefits: You will be eligible to participate in all of the available Company
benefit plans, including group health insurance and paid time off, based on the
policies in effect during your employment and subject to their terms and
conditions. The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

4.Equity Award:  On the date you begin your employment with the Company, you
will be granted a stock option to purchase 1,700,000 Shares at an exercise price
per Share equal to the fair market value per Share on the date of grant, as
determined by the Board in its sole discretion (the “Option”). Subject to the
vesting acceleration provisions in Section 4 and 5 of this letter, 25% of the
Shares subject to the Option will vest on the first anniversary of your Start
Dart and 1/36th of the remaining Shares subject to the Option will vest monthly
thereafter on the same day of the month as your Start Date, subject to your
continued service with the Company through each vesting date.

The Option will be subject to the terms of an inducement plan that mirrors the
Company’s 2017 Equity Incentive Plan, as amended (the “Plan”) and an option
agreement thereunder (collectively, the “Equity Award Documents”).  

Notwithstanding the Option vesting schedule above, in the event of a Change in
Control (as defined in the Plan) 50% of the then-unvested portion of the Option
will immediately become fully vested and exercisable effective immediately prior
to the Change in Control, subject to your continued employment through the date
of the Change in Control (the “Change in Control Benefits”).

5.Severance:

(a)Qualifying Termination Before a Change in Control. In the event that your
employment is terminated by the Company without Cause (as defined below) (and
other than due to your death or Disability (as defined in the Plan)) or you
resign your employment with the Company for Good Reason (as defined below) (such
a termination, a “Qualifying Termination”), then you will receive the following
severance benefits (the “Severance Benefits”):

-2-

--------------------------------------------------------------------------------

 

(i)Salary Severance. The Company will continue to pay your then-current annual
base salary, less applicable withholdings, for 12 months from the date of such
termination, which will be paid in accordance with the Company’s regular payroll
procedures, with the first installment being paid on the first regularly
scheduled payroll date of the Company following the date on which the Release
(as defined below) becomes irrevocable (subject to Sections 6 and 7);

(ii)COBRA Severance. If you elect continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA for you and your eligible
dependents, the Company will reimburse you for the premiums necessary to
continue group health insurance benefits under COBRA for you and your eligible
dependents until the earlier of (a) a period of 12 months from the date of such
termination, (b) the date upon which you and your eligible dependents become
covered under similar plans or (c) the date upon which you cease to be eligible
for coverage under COBRA (such reimbursements, the “COBRA
Reimbursements”).  However, if the Company determines in its sole discretion
that it cannot pay the COBRA Reimbursements without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to you a taxable monthly
payment in an amount equal to the monthly COBRA premium that you would be
required to pay to continue your group health coverage in effect on the date of
such termination, which payments will be made regardless of whether you elect
COBRA continuation coverage and will commence on the month following the date of
such termination and will end on the earlier of (a) the date upon which you
become eligible for group health coverage from a new employer or (b) the date
the Company has paid an amount equal to 12 monthly payments. For the avoidance
of doubt, the taxable payments in lieu of COBRA Reimbursements may be used for
any purpose, including, but not limited to, continuation coverage under COBRA,
and will be subject to all applicable withholdings.  

(iii)Equity Award Vesting Acceleration. Vesting acceleration of the
then-unvested portion of your Company equity awards in an amount equal to the
portion of each such award that would have vested and, to the extent applicable,
become exercisable until the date that is 12 months following the date your
Qualifying Termination.

(b)Qualifying Termination on or Following a Change in Control. In the event that
on or within 12 months following a Change in Control, you have a Qualifying
Termination, then you will receive the following severance benefits (the “Change
in Control Severance Benefits”):

(i)Salary Severance. The Company will pay you an amount equal to 18 months of
your then-current annual base salary, which will be paid in a single lump sum on
the first regularly scheduled payroll date of the Company following the date on
which the Release becomes irrevocable (subject to Sections 6 and 7 below);

-3-

--------------------------------------------------------------------------------

 

(ii)Target Bonus Severance. The Company will pay you an amount equal to 150% of
your Target Bonus, which will be paid in a single lump sum on the first
regularly scheduled payroll date of the Company following the date on which the
Release becomes irrevocable (subject to Sections 6 and 7 below); and

(iii)COBRA Severance. If you elect continuation coverage pursuant to COBRA
within the time period prescribed pursuant to COBRA for you and your eligible
dependents, the Company will reimburse you for the premiums necessary to
continue group health insurance benefits under COBRA for you and your eligible
dependents until the earlier of (a) a period of 18 months from the date of such
termination, (b) the date upon which you and your eligible dependents become
covered under similar plans or (c) the date upon which you cease to be eligible
for coverage under COBRA (such reimbursements, the “Change in Control COBRA
Reimbursements”).  However, if the Company determines in its sole discretion
that it cannot pay the Change in Control COBRA Reimbursements without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will in lieu thereof provide
to you a taxable monthly payment in an amount equal to the monthly COBRA premium
that you would be required to pay to continue your group health coverage in
effect on the date of such termination, which payments will be made regardless
of whether you elect COBRA continuation coverage and will commence on the month
following the date of such termination and will end on the earlier of (a) the
date upon which you become eligible for group health coverage from a new
employer or (b) the date the Company has paid an amount equal to 18 monthly
payments. For the avoidance of doubt, the taxable payments in lieu of the Change
in Control COBRA Reimbursements may be used for any purpose, including, but not
limited to, continuation coverage under COBRA, and will be subject to all
applicable withholdings.  

(iv)Equity Award Vesting Acceleration.  100% of then-unvested Company equity
awards held by Executive will immediately become fully vested and, with respect
to stock options, fully exercisable. For outstanding Company equity awards
subject to performance-based vesting, the performance goals will be deemed
achieved at 100% of the applicable target levels for the relevant performance
period, unless otherwise provided in the agreement related to the
performance-based award.  In no case will more than 100% of the Shares subject
to any equity award vest. 

6.Conditions to Change in Control and Severance Benefits:  Notwithstanding
anything in this letter to the contrary, your receipt of the Severance Benefits
or the Change in Control Severance Benefits (as applicable) will be subject to
your signing and not revoking the Company’s standard form of release of claims
(the “Release”); provided, that such Release becomes effective and irrevocable
no later than 60 days following the date your employment terminates (such 60-day
period, the “Release Period”). If the Release does not become effective and
irrevocable by the expiration of the Release Period, you will forfeit any rights
to the Severance Benefits or the Change in Control Severance Benefits (as
applicable). In no event will severance payments or benefits be paid or provided
until the Release becomes effective and irrevocable.

-4-

--------------------------------------------------------------------------------

 

7.Section 409A:  Notwithstanding anything to the contrary in this letter, if you
are a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code (as it has been and may be amended from time to time, the “Code”)
and any regulations and guidance that have been promulgated or may be
promulgated from time to time thereunder (collectively, “Section 409A”) at the
time of your “separation from service” (within the meaning of Section 409A),
then the severance and any other separation benefits payable to you upon your
separation from service, to the extent that the same constitute deferred
compensation under Section 409A (the “Deferred Payments”), otherwise due to you
on or within the six (6) month period following your separation from service
will accrue during such six (6) month period and will become payable in a lump
sum payment on the date six (6) months and one (1) day following the date of
your termination (such rule, the “Six Month Delay Rule”).  All subsequent
Deferred Payments following the application of the Six Month Delay Rule, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Additionally, any Deferred Payments will be paid on, or, in
the case of installments, will commence on the first regularly scheduled payroll
date following the expiration of the  Release Period, or, if later, such time as
required by the Six Month Delay Rule. It is the intent of this letter to be
exempt from or comply with the requirements of Section 409A so that none of the
severance payments or benefits will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted consistent
with this intent.  Each payment and benefit payable under this letter is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

8.Parachute Payments:

(a)Reduction of Change in Control and Severance Benefits.  Notwithstanding
anything set forth herein to the contrary, if any payment or benefit that you
would receive from the Company or any other party whether in connection with the
provisions herein or otherwise (the “Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Best Results Amount. The
“Best Results Amount” will be either (x) the full amount of such Payment or (y)
such lesser amount as would result in no portion of the Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employment taxes, income taxes and the
Excise Tax, results in your receipt, on an after-tax basis, of the greater
amount notwithstanding that all or some portion of the Payment may be subject to
the Excise Tax. If a reduction in payments or benefits constituting parachute
payments is necessary so that the Payment equals the Best Results Amount,
reduction will occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits.  In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of your stock awards unless you elect in writing a
different order for cancellation.  You will be solely responsible for the
payment of all personal tax liability that is incurred as a result of the
payments and benefits received under this letter, and you will not be reimbursed
by the Company for any such payments.

-5-

--------------------------------------------------------------------------------

 

(b)Determination of Excise Tax Liability.  The Company will select a
professional services firm to make all of the determinations required to be made
under these paragraphs relating to parachute payments.  The Company will request
that firm provide detailed supporting calculations both to the Company and you
prior to the date on which the event that triggers the Payment occurs if
administratively feasible, or subsequent to such date if events occur that
result in parachute payments to you at that time.  For purposes of making the
calculations required under these paragraphs relating to parachute payments, the
firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith determinations concerning the
application of the Code.  The Company and you will furnish to the firm such
information and documents as the firm may reasonably request in order to make a
determination under these paragraphs relating to parachute payments.  The
Company will bear all costs the firm may reasonably incur in connection with any
calculations contemplated by these paragraphs relating to parachute
payments.  Any such determination by the firm will be binding upon the Company
and you, and the Company will have no liability to you for the determinations of
the firm.

9.Definitions:

(a)“Cause” means the occurrence of any of the following: (a) your engaging in
illegal conduct that is determined by the Committee to be materially injurious
to the Company or any of its subsidiaries; (b) your violation of a U.S. federal
or state law or regulation or a law or regulation of any other jurisdiction
applicable to the Company’s business which violation was or is reasonably likely
to be injurious to the Company or any of its subsidiaries; (c) your material
breach of the terms of any confidentiality agreement or invention assignment
agreement between you and the Company or any of its subsidiaries, as determined
in good faith by the Board; (d) your conviction for, or entry of a plea of nolo
contendere to, a felony involving any act of moral turpitude, dishonesty or
fraud against, or the misappropriation of material property belonging to, the
Company or its subsidiaries; (e) your gross negligence or willful misconduct in
the performance of your duties to the Company that has resulted or is likely to
result in material damage to the Company, or continued and willful violations of
your obligations to the Company as an employee of the Company or any of its
subsidiaries, as determined in good faith by the Committee and your failure to
cure such violations within the thirty (30)-day period following written notice
from the Committee; (f) any breach by you of any material provision of the terms
of your employment or engagement by the Company that is determined by the Board
to be materially injurious to the Company or any of its subsidiaries.

(b)“Good Reason” means your termination of your employment with the Company (or
any of its subsidiaries) in accordance with the next sentence after the
occurrence of one or more of the following events without your consent: (a) a
material reduction in your authority, duties, or responsibilities with the
Company or a subsidiary of the Company in effect immediately prior to such
reduction, unless you are provided with reasonably comparable authority, duties,
or responsibilities; (b) a material change in the geographic location at which
you must be principally located, provided that a change in office location of
greater than sixty (60) miles from your home will be such a material change in
geographic location; (c) a material reduction by the Company or a subsidiary of
the Company in your base compensation as in effect immediately prior to such
reduction other than in connection with a general reduction of

-6-

--------------------------------------------------------------------------------

 

officer base compensation at the Company or its subsidiaries; or (d) any
material breach by the Company or a subsidiary of the Company of this
letter.  In order for your termination of your employment to be for Good Reason,
you must not terminate employment with the Company without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within 90 days of the initial existence of the grounds for
“Good Reason” and a cure period of 30 days following the date of written notice
(the “Cure Period”), such grounds must not have been cured during such time, and
you must terminate your employment within 60 days following the Cure Period.

The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company will be “at will.” As a result, it is for no specified term,
and may be terminated by you or the Company at any time, with or without cause
or advance notice.  Although the Company may change the terms and conditions of
your employment from time-to-time (including, but not limited to, changes in
your position, compensation, and/or benefits), nothing will change the at-will
employment relationship between you and the Company.  In addition, the
compensation and benefits terms described herein will not affect your at-will
employment status.  

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct which are
included in the Company Handbook.

As a condition of your employment, you are also required to sign and comply with
a Confidential Information and Invention Assignment Agreement in the form
attached hereto as Exhibit A (the “Confidentiality Agreement”), which requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company, and non‑disclosure of Company proprietary
information. In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company agree that (i) any and all

-7-

--------------------------------------------------------------------------------

 

disputes between you and the Company shall be fully and finally resolved by
binding arbitration, (ii) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, and (v) the Company shall pay
all the arbitration fees, except an amount equal to the filing fees you would
have paid had you filed a complaint in a court of law. Please note that we must
receive your signed Confidentiality Agreement before your first day of
employment.

If you commence employment with the Company, you and the Company will enter into
an Indemnification Agreement (the “Indemnification Agreement”) in substantially
the form attached as Exhibit 10.1 to the Company’s Form S-1 Registration
Statement filed with the Securities and Exchange Commission on June 1, 2017.

This letter, along with any agreements relating to proprietary rights between
you and the Company, the Confidentiality Agreement, the Indemnification
Agreement, and the Equity Award Documents, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements including, but not limited to, the Original Letter and any
representations made during your recruitment, interviews or pre‑employment
negotiations, whether written or oral. This letter, including, but not limited
to, its at‑will employment provision, may not be modified or amended except by a
written agreement signed by the Board and you that explicitly states the intent
of both parties hereto to supplement the terms herein.

To accept the Company’s offer, please sign and date this letter in the space
provided below. If you accept our offer, your Start Date will be on or about
April 2, 2018.




-8-

--------------------------------------------------------------------------------

 

We look forward to your favorable reply and to working with you at Tintri, Inc.

 

Sincerely,

 

TINTRI, INC.

 

By:

 

/s/ Kieran Harty

 

 

Kieran Harty

 

I have read and understood this Agreement and hereby acknowledge, accept and
agree to the terms as set forth herein and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

Date:

 

April 2, 2018

 

 

 

/s/ Tom Barton

Tom Barton

 

-9-